COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              RENT A CENTER, INC. AND
               FIDELITY & GUARANTY INS. CO.
                                                                                   MEMORANDUM OPINION *
              v.     Record No. 2028-12-1                                              PER CURIAM
                                                                                       MARCH 5, 2013
              MARY BEATRICE PHILLIPS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Matthew J. Griffin; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C.,
                               on brief), for appellants.

                               (Steven M. Legum; Goldblatt, Cohen & Legum, P.C., on brief), for
                               appellee.


                     Rent A Center, Inc. and its insurer (hereinafter employer) appeal a decision of the

              Workers’ Compensation Commission (the commission) finding the claim of Mary Beatrice

              Phillips (claimant) was not barred by the statute of limitations and finding the claimant’s rights

              with respect to the filing of a claim were prejudiced by employer’s failure to timely file a first

              report of accident with the commission. We have reviewed the record and the commission’s

              opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

              by the commission in its final opinion. See Phillips v. Rent A Center, Inc., VWC File No. JCN

              241-66-69 (Oct. 16, 2012). We dispense with oral argument and summarily affirm because the

              facts and legal contentions are adequately presented in the materials before the Court and

              argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                         Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.